Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 03/09/2021, the following has occurred: claims 1, 8, and 12 have been amended.  Now, claims 1-18 remain pending.

Allowable Subject Matter
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-18 distinguish over the prior art is the combination of limitations of splitting a data set of clinical trial data into a first set of exclusively time-series data and a second set of exclusively non-time-series data, utilizing the split data sets to train and apply two, different models to predict a clinical outcome for a subject patient, and generating a dashboard displaying the results of applying the two, separate models as recited in the claims.  The closest prior art (Watt, Meyer, Liu) describes applying both time-series and non-time series data to prediction models.  Watt in particular, describes the preference and desirability of applying time-series modeling over static modeling.  Therefore, it would not have been obvious to modify Watt to output the results of both models on a common dashboard.  Additionally, Park, US Patent Application Publication No. 2016/0328526, describes separately extracting static and dynamic patient variables, using the extracted data to train and apply forecasting models, and displaying the results.  However, Park does not disclose separately training/applying the separate models exclusively using the separated data as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner




/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626